JOURNAL ENTRY AND OPINION
Relator, Vittorio Delgado, seeks a writ of mandamus/procedendo in order to compel the respondent, Judge Anthony 0. Calabrese, to issue findings of fact and conclusions of law with regard to a petition for post-conviction relief that was filed in the underlying case of State v. Delgado, Cuyahoga County Court of Common Pleas Case No. CR-354240. The respondent has filed a motion for summary judgment.
Attached to the motion for summary judgment is a copy of the respondent's "findings of fact and conclusions of law" as journalized on July 12, 1999; thus, the relator's request for a writ of mandamus/prohibition is moot. State ex rel. Gant v. Coleman (1983), 6 Ohio St.3d 5; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278.
Accordingly, the respondent's motion for summary judgment is granted. Costs to respondent.
Writ denied.
ANN DYKE, J., CONCURS
                                   _____________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE